SCHWARTZ, Chief Judge.
The lower court suppressed the evidence obtained through a series of court-authoriz*85ed wiretaps on the sole ground that City of Miami police officers who applied for the orders and who participated in the interceptions were, for a variety of highly-technical reasons relating to their bonds and oaths, not properly authorized special investigators of the Dade County State Attorney as stated in their affidavits1 and designated in the orders as those authorized to conduct the taps.2 Even assuming without deciding, however, that the determination that the officers did not occupy that position was correct, it is clear that that legal conclusion is irrelevant to the sufficiency of the underlying applications for the orders. Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978); Sections 934.09(1)(a), 934.02(6), Florida Statutes (1981). Since the participation of the City officers both was previously made known to the judges who issued the orders and actually took place under the supervision of persons who were undisputably duly-constituted state attorney’s investigators, it is likewise the case, as established by United States v. Lyons, 507 F.Supp. 551 (D.Md.1981), aff’d, 695 F.2d 802 (4th Cir.1982), which we approve and follow, that the officers’ supposed lack of that official status does not affect the propriety of their activities in monitoring the conversations themselves. See Secs. 934.09(4)(d); 934.02(10), Fla.Stat. The orders of suppression under review are therefore reversed and the causes remanded for further proceedings.
Reversed.

. The following is a typical statement to this effect:
Your co-Affiants [include]
(1) Charles W. Reynolds, a police officer for approximately thirteen (13) years with the City of Miami Police Department, Miami, Dade County, Florida, and a sworn Investigator of the Office of the State Attorney of the Eleventh Judicial Circuit of Florida.


. A representative order provided as follows: [T]he State Attorney ... and her sworn Investigators thereof, are authorized to intercept wire ... communications of Alfred "Alfredo” Moya, Ismael Felipe "Phil” Arnaiz, and other persons ..., which occur on telephone number (305) 634-2361 and which is ... located at 2500 Northwest 13th Street, Apartment 121, Miami, Dade County, Florida.